[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT
The defendants have moved for summary judgment on the second, third, fifth, and sixth counts. The evidence as shown in the light most favorable to the plaintiff is as follows: plaintiff Michael Alterio and defendant Jose Diaz were each driving southbound on route 110 in Shelton, a road sign warned southbound drivers "School Bus Stop Ahead," a school bus traveling north along route 110 stopped to pick up children, the plaintiff stopped for the bus, the posted speed limit was 25 miles per hour, a road sign warned southbound drivers that there was a school in the area, defendant Din was driving 35 miles per hour, Diaz drove around a curve and struck the rear of the plaintiffs vehicle, Din did not see CT Page 8027 the plaintiffs vehicle until it was too late for Din to avoid striking the plaintiffs vehicle. The court concludes that the evidence is insufficient with respect to recklessness. The motion for summary judgment is granted.
  ___________________ THIM, J.